Case: 13-11059   Date Filed: 05/13/2014   Page: 1 of 7


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 13-11059
                        Non-Argument Calendar
                      ________________________

                       Agency No. A075-559-213



NAZMUL MAKSUD MURAD,

                                                                    Petitioner,


                                  versus


U.S. ATTORNEY GENERAL,

                                                                    Respondent.

                      ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                       ________________________

                             (May 13, 2014)

Before HULL, ANDERSON and DUBINA, Circuit Judges.

PER CURIAM:
              Case: 13-11059     Date Filed: 05/13/2014   Page: 2 of 7


      Nazmul Maksud Murad, a native and citizen of Bangladesh, petitions for

review of the Board of Immigration Appeals’ (BIA’s) dismissal of his appeal of the

Immigration Judge’s (IJ’s) denial of his application for asylum, withholding of

removal, and relief under the United Nations Convention Against Torture (CAT).

The IJ and the BIA found that Murad’s asylum application was untimely and that

even if it were timely, Murad failed to establish eligibility for asylum. The IJ and

the BIA also found that Murad was not entitled to withholding of removal under

the Immigration and Nationality Act (INA) § 241(b)(3), 8 U.S.C. § 1231(b)(3), or

under CAT.

      On appeal, Murad argues that the BIA erred in affirming the denial of his

application for asylum, but he does not address the IJ’s and the BIA’s findings that

his application was time-barred. He also fails to address the denial of his claim for

withholding of removal under the INA, arguing only that he is entitled to

withholding or deferral of removal under CAT because he established that it is

more likely than not that he would be tortured if removed to Bangladesh.

      When the BIA issues a decision, we review only that decision except to the

extent that the BIA expressly adopts the IJ’s decision. Al Najjar v. Ashcroft, 257
F.3d 1262, 1284 (11th Cir. 2001). “Insofar as the [BIA] adopts the IJ’s reasoning,

we will review the IJ’s decision as well.” Id. Here, the BIA expressly adopted the

IJ’s decision and briefly articulated its reasons for doing so. Thus, we review the


                                          2
               Case: 13-11059     Date Filed: 05/13/2014    Page: 3 of 7


decisions of both the IJ and the BIA, and after careful consideration, we dismiss in

part and deny in part Murad’s petition for review.

                                       I. Asylum

      We review our subject matter jurisdiction de novo. Gonzalez-Oropeza v.

U.S. Att’y Gen., 321 F.3d 1331, 1332 (11th Cir. 2003). Pursuant to 8 U.S.C. §

1158(a)(2)(B), an asylum application must be filed within one year after the date of

the alien’s arrival in the United States. 8 U.S.C. § 1158(a)(2)(B); Chacon-Botero

v. U.S. Att’y Gen., 427 F.3d 954, 956 (11th Cir. 2005). An untimely application

“may be considered . . . if the alien demonstrates . . . either the existence of

changed circumstances which materially affect the applicant’s eligibility for

asylum or extraordinary circumstances relating to the delay in filing an

application.” 8 U.S.C. § 1158(a)(2)(D); Chacon-Botero, 427 F.3d at 956.

      “The determination of whether an alien can apply for asylum, however, is

left exclusively to the Attorney General, and ‘[n]o court shall have jurisdiction to

review any determination of the Attorney General’ regarding timeliness of the

asylum application.” Chacon-Botero, 427 F.3d at 956 (quoting 8 U.S.C. §

1158(a)(3)); see also Mendoza v. U.S. Att’y Gen., 327 F.3d 1283, 1287 (11th Cir.

2003) (stating that 8 U.S.C. § 1158(a)(3) “divests our Court of jurisdiction to

review a decision regarding whether an alien complied with the one-year time limit

or established extraordinary circumstances that would excuse his untimely filing”).


                                           3
               Case: 13-11059     Date Filed: 05/13/2014   Page: 4 of 7


      Here, although the BIA discussed various grounds for affirming the IJ’s

denial of Murad’s application for asylum, it expressly adopted and affirmed the

IJ’s finding that Murad’s asylum application was untimely and therefore time-

barred, having been filed over a decade after Murad’s arrival in the United States.

Because we lack jurisdiction to review the decision as to the timeliness of Murad’s

asylum application, and because the untimeliness of the application provides an

independent and sufficient ground for the IJ’s and the BIA’s denial of the

application, we dismiss Murad’s petition for review as to this issue.

                     II. Withholding of Removal Under the INA

      As to Murad’s claim for withholding of removal under the INA, we note that

Murad has not raised any argument regarding the denial of that claim in his briefs

on appeal. We therefore find that he has abandoned the issue. See Sepulveda v.

U.S. Att’y Gen., 401 F.3d 1226, 1228 n.2 (11th Cir. 2005) (noting that when an

appellant fails to offer argument on an issue, that issue is abandoned).

      An appellant adequately raises an issue on appeal when he specifically and

clearly identifies the issue in his opening brief and plainly and prominently

indicates that he is raising the issue for review, such as by dedicating a discrete

section of his argument to that issue. Cole v. U.S. Att’y Gen., 712 F.3d 517, 530

(11th Cir.), cert. denied, ___ U.S. ____, 134 S. Ct. 158 (2013). Here, Murad only

mentioned the denial of his claim for withholding of removal under the INA in his


                                           4
              Case: 13-11059     Date Filed: 05/13/2014    Page: 5 of 7


Statement of the Case, and he failed to even address the issue in his argument,

much less dedicate a discrete section of his argument to the issue. Moreover, he

challenged the IJ’s and the BIA’s factual findings only in the context of his claims

for asylum and CAT relief. Murad has therefore abandoned the issue of the denial

of withholding of removal under the INA. See id. (“If the party mentions the issue

only in his Statement of the Case but does not elaborate further in the Argument

section, the party has abandoned that issue.”).

                                  III. CAT Relief

      As to Murad’s claim for withholding or deferral of removal under CAT, the

BIA expressly adopted the IJ’s finding that Murad failed to establish eligibility for

CAT protection. We agree.

      We review legal determinations de novo, Cole, 712 F.3d at 523, but we

review factual findings, including credibility determinations, under the highly

deferential substantial evidence test. Todorovic v. U.S. Att’y Gen., 621 F.3d 1318,

1323 (11th Cir. 2010).

      Under the substantial evidence test, we view the record evidence in
      the light most favorable to the agency’s decision and draw all
      reasonable inferences in favor of that decision. . . . In sum, findings of
      fact made by administrative agencies, such as the BIA, may be
      reversed by this court only when the record compels a reversal; the
      mere fact that the record may support a contrary conclusion is not
      enough to justify a reversal of the administrative findings.

Adefemi v. Ashcroft, 386 F.3d 1022, 1027 (11th Cir. 2004).


                                          5
               Case: 13-11059     Date Filed: 05/13/2014    Page: 6 of 7


      To be eligible for CAT relief, an applicant must establish that it is more

likely than not that he would be tortured if removed to the proposed country of

removal. 8 C.F.R. § 1208.16(c)(2); Cole, 712 F.3d at 532. For purposes of CAT:

      Torture is defined as any act by which severe pain or suffering,
      whether physical or mental, is intentionally inflicted on a person for
      such purposes as obtaining from him or her or a third person
      information or a confession, punishing him or her for an act he or she
      or a third person has committed or is suspected of having committed,
      or intimidating or coercing him or her or a third person, or for any
      reason based on discrimination of any kind, when such pain or
      suffering is inflicted by or at the instigation of or with the consent or
      acquiescence of a public official or other person acting in an official
      capacity.

8 C.F.R. § 1208.18(a)(1). Furthermore, “[t]orture is an extreme form of cruel and

inhuman treatment and does not include lesser forms of cruel, inhuman or

degrading treatment or punishment that do not amount to torture” and “does not

include pain or suffering arising only from, inherent in or incidental to lawful

sanctions.” 8 C.F.R. § 1208.18(a)(2)-(3).

      Here, substantial evidence in the record supports the IJ’s finding that Murad

failed to meet his burden of establishing that it is more likely than not that he

would be tortured by or with the consent or acquiescence of Bangladesh public

officials if removed. The IJ found that Murad did not demonstrate that he would

be persecuted, much less tortured, upon removal to Bangladesh and that in any

event he offered no conclusive evidence that any mistreatment he might receive

would rise to the level of severe pain or suffering. In addition, the IJ found that
                                           6
              Case: 13-11059     Date Filed: 05/13/2014    Page: 7 of 7


various aspects of Murad’s testimony regarding prior isolated instances of physical

abuse at the hands of the police was incredible and uncorroborated. Moreover, the

IJ noted that any pain or suffering Murad might endure as a result of his arrest and

prosecution for his alleged involvement in the 1989 assassination attempt on the

current prime minister would not constitute torture under CAT, as such treatment

would be incidental to lawful sanctions. We cannot say that the record compels

reversal of these findings, and we therefore agree that Murad failed to meet his

burden of establishing that he would more likely than not be tortured at the hands

of or with the acquiescence of public officials upon removal to Bangladesh.

Accordingly, we deny Murad’s petition as to his claim for CAT relief.

      Upon review of the record on appeal and after careful consideration of the

parties’ briefs, we dismiss Murad’s petition in part and deny his petition in part.

      PETITION DISMISSED IN PART, DENIED IN PART.




                                          7